Title: To Alexander Hamilton from Josiah Hedden, 28 August 1798
From: Hedden, Josiah
To: Hamilton, Alexander


          
            Sir
            New York, August 28, 1798
          
          Being anxious to pursue a military life I have taken the Liberty of Soliciting through you a commission in the Regular army of the United States—
          Having only attained my Eighteenth year, I cannot with Propriety Solicit Higher Rank, than that of an Ensign, Should You on Enquiry into my Character Suppose me Competent to that appointment—you will confer a favor by giving me your Countenance and aid, in the accomplishment of this Object—
          With Due respect I am your Obt Sert
          
            Josiah Hedden
          
          
            New York Augst. 28th. 1798—
          
          Major Genl. Hamilton
        